MEMORANDUM AND ORDER
JAMES McGIRR KELLY, District Judge.
Presently before the Court is defendant National Gypsum Company’s1 Motion for a Case Management and Discovery Coordination Order. The order certifying this class action is on interlocutory appeal. Therefore I find the instant action not ripe for determination. Accordingly, the instant motion will be dismissed as not ripe.
Also before this court is plaintiff’s motion for Reconsideration of Pretrial Order No. 36. By Pretrial Order No. 36 I granted a six month extension of time to defendant Keene Corporation to respond to plaintiff’s interrogatories and request for production of documents. The six month extension expired on June 30, 1985; therefore, the instant motion is now moot.

. Defendants AC & S, Eagle-Picher, Inc., Keene Corporation, Owens-Corning Fiberglas Corporation, Owens-Illinois, Inc., Pfizer, Inc., Pittsburgh Corning Corporation, United States Gypsum Company, United States Mineral Products Corporation and W.R. Grace & Co. joined in this motion.